Case 1:18-cv-00121-PKC Document 108

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

HARTFORD FIRE INSURANCE CO,
Plaintiff,
~against-
MAERSK LINE and ALBATRANS, INC.,
Defendants.
-- --- wnen nnn n enn ee ene ane n een ne a---X

CASTEL, U.S.D.J,

Filed 03/23/21 Page 1of1

18-cv-121 (PKC)

ORDER

By May 3, 2021, plaintiff shall file its direct testimony by affidavit and trial brief,

and shall serve defendants its portion of the Joint Pretrial Order. By May 17, 2021, defendants

shall file their direct testimony by affidavit and trial briefs, and shall serve plaintiff their portion

of the Joint Pretrial Order. The Joint Pretrial Order shall be filed by May 24, 2021. The final

pretrial conference shall be on June 15, 2021 at 12 p.m. in Courtroom 11D.

SO ORDERED.

Dated: New York, New York
March 23, 2021

P. Kevin Castel "
United States District Judge

 
